Citation Nr: 1524420	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  11-25 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an increased rating, in excess of 30 percent, for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to September 1971.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin (RO).  

In a September 2014 decision, the Board denied an increased rating, in excess of 30 percent, for PTSD.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court or CAVC).  In March 2015, the Court vacated that Board's decision and remanded the case to the Board for readjudication in compliance with a March 2015 Joint Motion for Remand (JMR).  The case is once again before the Board for review.  


FINDING OF FACT

For the entire rating period, the Veteran's PTSD has been manifested by occupational and social impairment with reduced reliability and productivity due to symptoms which include anxiety, depression, sleep disturbance, nightmares, panic attacks, circumstantial speech, difficulty adapting to stressful circumstances, and difficulty in establishing effective work and social relationships. 


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for an increased disability rating of 50 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014). 





(CONTINUED ON NEXT PAGE)

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  A November 2009 VCAA notice letter provided adequate preadjudicatory notice to the Veteran addressing the claim for an increased rating for PTSD.  

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes VA treatment records, VA examinations, Vet Center records, and an October 2011 private psychologist's evaluation.

The Veteran was afforded VA examinations in January 2010 and January 2013 to evaluate PTSD. The Board finds that the VA examinations are adequate for rating purposes because they were performed by medical professionals, were based on a review of the record and history and symptomatology from the Veteran, and a thorough examination of the Veteran to include mental status examinations.  See Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  The Veteran has not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran. 


Disability Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  
The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  The Board finds that symptoms related to PTSD have not changed in severity over the course of the appeal.  Instead, the Board finds that a higher 50 percent rating is warranted for PTSD for the entire rating period.

The Veteran is in receipt of an initial 30 percent rating for PTSD under Diagnostic Code 9411.  Under Diagnostic Code 9411 (PTSD), a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  38 C.F.R. § 4.130.

In determining the level of impairment under 38 C.F.R. § 4.130, a rating specialist is not restricted to the symptoms provided under the diagnostic code, and should consider all symptoms which affect occupational and social impairment, including those identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (hereinafter DSM- IV).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to those listed in that diagnostic code, the appropriate, equivalent rating is assigned.  Id.  The United States Court of Appeals for the Federal Circuit (Federal Circuit)  has generally embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  See Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  In rating psychiatric disabilities under 38 C.F.R. § 4.130, the Federal Circuit has held that a claimant's eligibility for a percent rating requires not only the presence of certain symptoms or others of similar severity, frequency, and duration, but also that those symptoms have caused occupational and social impairment.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100, reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work).  GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a depressed patient who avoids friends, neglects family, and is unable to do work).  DSM-IV at 46-47.  

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

PTSD Rating Analysis

The Veteran contends that an increased rating is  warranted for PTSD.  As noted above, in a September 2014 decision, the Board denied an increased rating, in excess of 30 percent, for PTSD. In March 2015, the Court vacated that Board's decision and remanded the case to the Board for readjudication in compliance with a March 2015 JMR.  The JMR indicated that a remand was warranted because the Board did not adequately explain why it rejected favorable evidence from the Veteran's private psychologist and the Board did not accurately characterize the medical evidence of record, specifically, the presence of circumstantial speech noted on examination.  The Board has, accordingly, reevaluated the Veteran's appeal with consideration of all evidence, to include the October 2011 private psychologist's evaluation and evidence of circumstantial speech shown on a January 2010 VA examination.

After a review of all the evidence, lay and medical, the Board finds that for the entire rating period, the severity of the Veteran's psychiatric symptoms more nearly approximate a rating based on occupational and social impairment with reduced reliability and productivity as described for a higher 50 percent rating under Diagnostic Code 9411.  See 38 C.F.R. § 4.130.  

January 2010 and January 2013 VA examination reports, an October 2011 private evaluation, VA treatment records dated from October 2009 to 2011, and a September 2009 Vet Center evaluation reflect a diagnosis of PTSD with symptoms relate to anxiety, significant sleep disturbance, and nightmares.  A January 2010 VA examination and October 2011 private evaluation identified panic attacks, reported in the January 2010 examination to occur approximately twice a month.  A September 2009 Vet Center evaluation identified a very low tolerance for stress.  The Veteran identified some symptoms of depression in January 2010, and the VA examiner noted, during the course of examination, that "thought processes [were] somewhat circumstantial" and stated that the Veteran "does have somewhat circumstantial speech at times."  The VA examiner stated, however, that there was no obvious impairment of thought processes or communication. 

Additionally, the Veteran described having no friends and reported self-isolation in the September 2009 Vet Center evaluation; noted difficulties with past work relationships and reported having few, if any, social relationships in the January 2010 VA examination; and reported curtailing social encounters and relationships in an October 2011 private evaluation.  Conversely, during a January 2013 VA examination, the Veteran reported no social changes since the January 2010 VA examination, but provided more detail with regard to his specific social and family history, identifying a positive relationship with his children, whom he saw two to three times a week, and he identified having friends that he had kept for many years whom he saw regularly.  Additionally, he reported going to church most weekends and reported that he was friends with people at his church.  While the Veteran indicated that he stayed to himself at the senior citizens living center where he was living, the Board finds that despite social isolation described by the Veteran during earlier examinations, he was nonetheless able to maintain positive family relationships, past friendships, and friendships at church consistent with his self-report in January 2013.  In this case, the Veteran has provided some conflicting self-reports in describing his level of social functioning in this case.  While he generally reported being socially isolated during earlier evaluations, when providing more detail about his interpersonal relationships in January 2013, the Veteran described maintaining regular contact with friends and family.  The Board finds it highly unlikely that the Veteran would describe such relationships with friends and family if they did not exist, and finds that information provided during the January 2013 VA examination is, therefore, credible.  The Board finds, therefore, that while the Veteran is credible in reporting his PTSD symptoms, to include symptoms related to social impairment, due to the inconsistencies noted above in the Veteran's reports, the Board finds that he is not credible in assessing the severity of his social impairment.   Based on the evidence as discussed above, the Board finds that weight of the evidence shows that PTSD symptoms reflect difficulty in establishing effective work and social relationships rather than an in inability to establish and maintain effective relationships, as the Veteran more recently has indicated that he was able to maintain family relationships and some friendships.

For the reasons discussed above, the Board finds that for entire rating period, service-connected PTSD has resulted in occupational and social impairment with reduced reliability and productivity due to symptoms which include anxiety, depression, sleep disturbance, nightmares, panic attacks, circumstantial speech, difficulty adapting to stressful circumstances, and difficulty in establishing effective work and social relationships. 

The Board finds that there is also conflicting medical evidence of record with regard to the severity of the Veteran's PTSD symptoms.  VA examinations dated in January 2010 and January 2013 show that the Veteran's PTSD symptoms were mild.  The Veteran had GAF scores ranging from 68 and 65, indicating mild symptoms or some difficulty in social or occupational, functioning.  See DSM-IV at 46-47.  A January 2010 VA examiner assessed the Veteran with "mild" PTSD, and the January 2013 VA examiner further indicated that PTSD resulted in "occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks."  

Conversely, an October 2011 private psychologist's questionnaire identified a more severe level of PTSD, resulting in "occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgement, thinking, or mood" consistent with a 70 percent rating.  Despite the severity of occupational and social impairment identified by the private psychologist, the Veteran was nonetheless assessed with a GAF score of 62, and a GAF score of 58 over the last year, indicating mild to moderate psychiatric symptoms.  See DSM-IV at 46-47.  The Board finds that the Veteran's assigned GAF scores in October 2011 are consistent with findings from January 2010 and January 2013 VA examinations and psychiatric treatment records, but the psychologist's assessment as to the Veteran's level of occupational and social impairment is inconsistent with other evidence of record.    

The Board finds that VA examinations dated in January 2010 and January 2013 provide competent, credible, and probative evidence addressing severity of the Veteran's PTSD symptoms.  VA examinations included a review of the Veteran's record, to include a discussion of the Veteran's psychiatric treatment history.  During both examinations, the Veteran was interviewed, and his social and family history, occupational history, and psychiatric history over the relevant appeal period was discussed in detail.  Reported PTSD symptoms were identified and discussed, and full mental status examinations were completed.  The VA examiners provided reasons and bases for their assessments as to the severity of the Veteran's PTSD in the form of an integrated summary or conclusions, describing the Veteran's functional status and social and occupational functioning with references to findings shown on examination.  The Board finds that the January 2010 and January 2013 VA examiners provided adequate reasons and bases for their opinions as to the severity of the Veteran's PTSD, and the Board has accorded more probative weight to these opinions than that of the October 2011 private psychologist.  

The March 2015 JMR provides that the Board may find that evidence from the October 2011 psychologist questionnaire is outweighed by other evidence of record, but the Board must first evaluate the credibility and probative value to be assigned to the October 2011 questionnaire; and, must provide an adequate explanation for
favoring one medical opinion or opinions over another.   See Nieves-Rodriguez v.
Peake, 22 Vet.App. 295, 300 (2008) ("The Board may favor the opinion of one
competent medical expert over another if its statement of reasons and bases is
adequate to support that decision."); Washington v. Nicholson, 19 Vet. App. 362,
367-68 (2005) (holding that it is the Board's responsibility to "assess the
credibility of, and weight to be given to," the evidence of record); Owens v. Brown,
7 Vet. App. 429, 433 (1995). 

The Board finds that the October 2011 private psychologist questionnaire provides credible evidence identifying the Veteran's PTSD symptoms based on his self-report as shown in the comments section of the questionnaire.  The Board finds, however, that because the Veteran's self-report as to the severity of his social impairment has been inconsistent in the record, the private psychologist's opinion as to the severity of the Veteran's PTSD is less probative than the opinions provided by January 2010 and January 2013 VA examiners, who have had an opportunity to review the record, and who have provided mental status examination findings in addition to a discussion of the Veteran's psychiatric symptoms.  Moreover, while October 2011 private psychologist did provide comments describing the Veteran's deficiencies in mood and in social relationships, he did not identify, in his report, deficiencies in other areas such as work, school, family relations, judgement, or thinking due to PTSD symptoms, and provide no further reasons and bases for his opinion which identified a greater severity of PTSD symptoms than indicated by his assigned GAF scores.  The questionnaire was not accompanied by a mental status evaluation, or psychiatric examination report, or any past psychiatric treatment reports, and a review of the Veteran's psychiatric treatment records was not indicated.  For these reasons, the Board has accorded greater probative weight to January 2010 and January 2013 VA opinions as to the severity of the Veteran's PTSD as they were based on a fully accurate factual background, and has accorded less probative weight to the opinion provided in the October 2011 questionnaire in assessing the severity of the Veteran's PTSD.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion"); Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

The Board finds that, for the entire rating period, the Veteran's symptoms and the severity of the symptoms are consistent with the criteria for a 50 percent rating under Diagnostic Code 9411.  See 38 C.F.R. § 4.130.  While the Veteran has been assessed with mild PTSD symptoms, or mild to moderate symptoms indicated by his October 2011 GAF scores, the Veteran's has presented with symptoms as described for both a 30 percent rating, and a higher 50 percent rating (panic attacks, circumstantial speech, and difficulty in establishing effective work and social relationships).  The Veteran is also shown to have difficulty adapting to stressful circumstances, a symptom described for a 70 percent rating for PTSD.  The Board finds, however, that overall severity of the Veteran's symptoms more nearly approximate the criteria for a higher, 50 percent rating for PTSD.  For these reasons, and resolving doubt in favor of the Veteran, the Board finds that for the entire rating period the severity of the Veteran's occupational and social impairment and symptoms due to service-connected PTSD more nearly approximates the criteria a higher 50 percent disability rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.   

The Board has reviewed all the evidence of record, lay and medical, and finds that for the entire rating period the Veteran has not met or more nearly approximated the criteria for a 70 percent disability rating for PTSD.  See 38 C.F.R. § 4.130.  The Board finds that the weight of the evidence does not support a finding of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to PTSD.  Again, while the October 2011 private psychologist assessed the Veteran with occupational and social impairment with deficiencies in most areas, the Board has accorded more probative weight to January 2010 and January 2013 VA examiner's opinions who identified mild PTSD symptoms of a lesser degree of severity than indicated by the October 2011 private psychologist based on comprehensive psychiatric examinations of the Veteran which are of record, and the Board finds that VA examiner's provided adequate reasons and bases to support their opinion.  

While the Veteran is shown to have difficulty adapting to stressful circumstances due to PTSD, the Board finds that his overall level of impairment due to PTSD signs and symptoms does not more nearly approximate the criteria for a higher 70 percent disability rating.  The record shows that prior to retirement, the Veteran was able to maintain gainful employment for 23 years, despite noted stresses and difficulty with working with people.  See January 2010 and January 2013 VA examination reports.  A January 2013 VA examination report shows that the Veteran maintained a good relationship with his family members, whom he saw two or three times a week, and he had friends who he saw regularly as well as friends at church, which he reported attending on most weekends.  While the Veteran is shown to have difficulty in establishing social relationships due to PTSD, the Board finds that such occupational and social impairment shown by the record, is adequately addressed by the 50 percent rating assigned, and the Veteran's PTSD does not more nearly approximate the level of impairment described for a 70 percent rating.  For these reasons, the Board finds that the criteria for an initial rating in excess of 50 percent for PTSD are not met or more nearly approximated.  See 38 C.F.R. § 4.130.  

Extraschedular Consideration 

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that for the increased rating period, the symptomatology and impairment caused by the Veteran's PTSD is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9411, specifically provide for disability ratings based on a combination of clinical psychiatric symptoms and findings.  In this case, considering the lay and medical evidence, the Veteran's PTSD is manifested by symptoms of anxiety, depression, sleep disturbance, nightmares, panic attacks, circumstantial speech, difficulty adapting to stressful circumstances, and difficulty in establishing effective work and social relationships.  These symptoms are part of or similar to symptoms listed under the schedular rating criteria. 

The schedular rating criteria specifically include evaluations based on occupational and social impairment with reduced reliability and productivity due to specific psychiatric symptoms.  The schedular rating criteria also include analogous symptoms that are "like or similar to" listed schedular rating criteria.  Mauerhan, 16 Vet. App at 442; see also 38 C.F.R. § 4.21 (2014).  Additionally, the Board has considered probative GAF scores, which are incorporated through the DSM-IV as part of the schedular rating criteria, as reflective of the degree of severity of psychiatric symptoms or overall functional impairment caused by PTSD.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the Veteran's PTSD, and referral for consideration of an extraschedular evaluation is not warranted.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2014).  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect of PTSD on social and occupational functioning.  In the absence of exceptional factors associated with service-connected PTSD, the Board finds that the criteria for referral for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  


	(CONTINUED ON NEXT PAGE)






ORDER

For the entire rating period, a higher initial 50 percent rating for PTSD is granted. 






____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


